Citation Nr: 0631199	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  96-46 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES


1.  Entitlement to an increased rating for residuals of a 
laceration of the ulnar nerve at the right wrist, major 
(right ulnar nerve disability), currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for residuals of spinal 
damage, claimed as secondary to the service-connected right 
ulnar nerve disability.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disorders of the neck and upper back. 



REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1979.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from July 1995, June 1998 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) Winston-
Salem Regional Office (RO).  The veteran perfect a timely 
appeal of these determinations to the Board.  The veteran 
testified at a hearing before a Hearing Officer at the RO in 
September 2000.  The Board remanded the case in June and 
October 2003 for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case in October 2003 for additional 
development.  After a careful review of the entire record, 
the Board finds that the case must be remanded again because 
the RO did no fully comply with the Board previous remand 
order.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeal for Veteran's Claims (Court) 
has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  
Therefore, additional development is required as detailed 
below.

The RO was instructed to issue additional notice in 
compliance wit the Veterans Claims Assistance Act of 2000 
(VCAA).  It was noted that the March 2001 letter was 
deficient because it only advised the veteran of the evidence 
needed to substantiate a claim of direct service connection.  
The RO was instructed to provide compliant notice with regard 
the increased rating claim, the secondary service connection 
claim and the § 1151 claim.  The RO issued additional VCAA 
notice in April 2004 which is also deficient.  It provided 
notice only as to direct service connection and increased 
rating claims.  It did not include notice regarding the 
secondary service connection and § 1151 claims.  

In order to comply with the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it.  The duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the SOC, or the SSOC from which 
the claimant might have been able to infer what evidence was 
lacking.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Appropriate notice must be furnished to the veteran. 

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As these questions are involved in the 
present appeal, the additional VCAA notice should also inform 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

With respect to the veteran's claim of service connection for 
residuals of spinal damage as secondary to his service-
connected right ulnar nerve disability, the Board indicated 
that the veteran' secondary service connection claim was 
premised on his contention that because of the severity of 
his service-connected right ulnar nerve disability, he had to 
"overcompensate" with his left arm, hand, shoulder and neck, 
and thus his residuals of spinal damage were aggravated by 
the service-connected condition, citing for support Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) and 38 C.F.R. § 
3.310.  The RO was instructed to provide the veteran with a 
VA examination which includes an opinion as to whether his 
residuals of spinal damage were aggravated by his right ulnar 
nerve disability.  See 38 U.S.C.A § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2006).  A VA examination conducted in 
June 2003 noted a diagnosis of severe symmetric sensorimotor 
neuropathy, mainly axonal.  The examiner did not, however, 
address as instructed the question of the likelihood that the 
veteran has any neck, shoulder or spine condition that was 
caused or chronically worsened aggravated by his service-
connected right ulnar nerve disability.

With regard to the increased rating claim, the service-
connected right ulnar nerve disability is currently evaluated 
as 30 percent disabling under Diagnostic Code 8516.  A 40 
percent rating may be assigned for severe incomplete 
paralysis of the major hand and a 60 percent rating may be 
assigned for complete paralysis.  The RO was instructed to 
provide the veteran with a current examination for the 
disability, to include findings as to the extent of the ulnar 
nerve impairment, to specifically include whether it results 
in incomplete or complete paralysis.  The examination report 
noted that motor function was 5/5 except for right intrinsic 
hand weakness.  No other findings regarding the right hand 
were indicated and, as noted above, the assessment was severe 
symmetric sensorimotor neuropathy.  Because the examiner did 
not address the questions as required by the Board's remand 
instruction, an additional examination is required.  

Finally, the Board noted that the veteran and his 
representative argued that the veteran is entitled to an 
increased rating on an extraschedular basis.  The RO was 
instructed to specifically determine whether the criteria for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
are met and thus whether this matter warrants referral to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service.  The March 2006 
supplemental statement of the case does not include the 
required extraschedular consideration and this must be 
accomplished on remand.  

The Board also notes that the appellant's representative has 
argued that the RO should obtain the VA facilities medical 
quality assurance records as they relate to the § 1151 claim.  
However, the law specifically prohibits the use of such 
records in a claim benefit determination. See 38 U.S.C.A. § 
5705 (West 2002 & Supp. 2005).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate the secondary service 
connection and § 1151 claims, as well an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him from July 2004 to the present 
for his right ulnar nerve disability, 
residuals of spinal damage and disorders 
of the neck and upper back.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any residuals of spinal damage and 
disorders of the neck and upper back 
found to be present, as well as the 
nature, extent and severity of the 
veteran's service-connected right ulnar 
nerve disability.  The claims folders 
must be made available to the examiner 
for review before the examination.  All 
indicated testing should be accomplished, 
and the examiner should identify upper 
extremity, back, shoulder and neck 
pathology found to be present.  The 
examiner should set forth the following:

a.  With regard to the service-connected 
right ulnar nerve impairment, indicate 
the extent of the disability, to 
specifically include whether it results 
in incomplete or complete paralysis.  The 
examiner should also report all 
limitations resulting from this 
condition, and opine as to whether they 
cause him to have moderate or severe 
residual impairment.  

b.  With regard to the claimed spine 
disability, the examiner should 
specifically state whether it is at least 
as likely as not that the any current 
neck, shoulder or spine condition (1) is 
proximately due to or is the result of 
his service-connected right ulnar nerve 
impairment or (2) is aggravated by his 
right ulnar nerve impairment.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action must be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must readjudicate the 
claims, including consideration of an 
extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  The veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


